DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-13 and 15-18 and the cancellation of claim 14 filed April 8, 2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  In line 2, the phrase “the electrically operable” should be changed to “the electrically operable latch.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim includes contradicting language.  Specifically, the phrase “a door handle cup on the shell” suggests that the doo handle cup is a component mounted on the shell, which is supported by Figure 2, but the phrase “the door handle cup comprises an exposed indentation formed on the shell” suggests that the door handle cup is an indention formed by the shell, which is not supported by the specification and drawings.  Since the specification and drawings do not disclose or show the door handle cup having an exposed indentation within its structure that is formed by the shell, then this phrase must be referring to the door handle cup being in the form of an exposed indentation formed by the shell, which is not supported by the specification and drawings.  The claim will be examined as best understood and as supported by the specification.
In regards to claims 2-13 and 15-18, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3, 6, 8, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalesse et al. (DE 102006027473 A1).
10.	In regards to claims 1 and 12, Kalesse et al. discloses a door handle module for a movable part of a vehicle, the door handle module comprising: a handle support (peripheral portion of component 2 connected to movable part 22, Figure 4) that is mounted on a shell (shell at reference character 22, Figure 3) of the movable part, wherein the handle support is arranged around a door handle cup 2 on the shell of the movable part, wherein the door handle cup is an exposed indentation or recess (exposed when component 3 is moved inwardly in Figure 3), a handle 8 that is movable mounted on the handle support and having an operating mechanism 9, 13 that is covered, at least in portions, by the shell (Figure 4), wherein the handle is arranged on the handle support such that movement of the handle is concealed by the shell (the handle includes some movement within the confines of the shell before the handle is pulled or moved beyond the confines of the shell, and therefore, this movement within the shell is concealed by the shell), an electrically operable latch 25, wherein the operating mechanism is operatively connected to the latch for mechanical operation of the latch (Paragraph 30 of the Computer Generated Translation), and a sensor unit having at least one sensor element 5 and 7 to detect a user intention of a user in an operating region (portion of component 2 in which a user’s hand is located, Figure 4) of the door handle cup, wherein the latch is electrically operated in response to a detected user intention in the operating region (Paragraph 29 of the Computer Generated Translation).
11.	In regards to claim 2, Kalesse et al. discloses that the handle is formed as a rotatably mounted lever (Figure 4) and is pivoted by the user, by hand, in parallel which or orthogonally to the shell of the movable part (Figure 4).
12.	In regards to claim 3, Kalesse et al. discloses that the sensor unit includes a capacitive sensor 5 (Paragraph 28 of the Computer Generated Translation).
13.	In regards to claim 6, Kalesse et al. discloses that the operating mechanism comprises at least one lever mechanism 9 and 13 for forming a mechanical operative connection between the handle and the latch (Figure 4).
14.	In regards to claim 8, Kalesse et al. discloses that the handle is pivotally spring-mounted (spring 15, Figure 4) about a pin (see Figure 4 below), wherein the handle is moved automatically back to an original position (Figure 4) following a mechanical operation of the handle by the user (Paragraph 32 of the Computer Generated Translation).

    PNG
    media_image1.png
    695
    708
    media_image1.png
    Greyscale

15.	In regards to claim 13, Kalesse et al. discloses that the movable part is a side door (Paragraph 25 of the Computer Generated Translation).
16.	In regards to claim 17, Kalesse et al. discloses that the at least one sensor element is elongated (Figure 4).
17.	In regards to claim 18, Kalesse et al. discloses that the handle comprises a hinge pin (pin shown in Figure 4 above) and the handle is pivoted about the hinge pin.
18.	The following is an alternative interpretation of the Kalesse et al. reference.
19.	Claim(s) 1-3, 6, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalesse et al. (DE 102006027473 A1).
20.	In regards to claims 1 and 12, Kalesse et al. discloses a door handle module for a movable part of a vehicle, the door handle module comprising: a handle support (peripheral portion of component 2 connected to movable part 22, Figure 3) that is mounted on a shell (shell at reference character 22, Figure 3) of the movable part, wherein the handle support is arranged around a door handle cup 2 on the shell of the movable part, wherein the door handle cup is an exposed indentation or recess (exposed when component 3 is moved inwardly in Figure 3), a handle 8, 9 that is movable mounted on the handle support and having an operating mechanism 13 that is covered, at least in portions, by the shell (Figure 3), wherein the handle is arranged on the handle support such that movement of the handle is concealed by the shell (portion 9 of the handle is located within the door handle cup and the shell, and therefore, any movement of the portion 9 of the handle is concealed by the shell), an electrically operable latch 25, wherein the operating mechanism is operatively connected to the latch for mechanical operation of the latch (Paragraph 30 of the Computer Generated Translation), and a sensor unit having at least one sensor element 5 and 7 to detect a user intention of a user in an operating region (portion of component 2 in which a user’s hand is located, Figures 3 and 4) of the door handle cup, wherein the latch is electrically operated in response to a detected user intention in the operating region (Paragraph 29 of the Computer Generated Translation).
21.	In regards to claim 2, Kalesse et al. discloses that the handle is formed as a rotatably mounted lever (Figure 3) and is pivoted by the user, by hand, in parallel which or orthogonally to the shell of the movable part (Figure 3).
22.	In regards to claim 3, Kalesse et al. discloses that the sensor unit includes a capacitive sensor 5 (Paragraph 28 of the Computer Generated Translation).
23.	In regards to claim 6, Kalesse et al. discloses that the operating mechanism comprises a Bowden cable 13 for forming a mechanical operative connection between the handle and the latch (Figure 3).
24.	In regards to claim 13, Kalesse et al. discloses that the movable part is a side door (Paragraph 25 of the Computer Generated Translation).
25.	In regards to claim 17, Kalesse et al. discloses that the at least one sensor element is elongated (Figure 4).
26.	In regards to claim 18, Kalesse et al. discloses that the handle comprises a hinge pin (pin shown in Figure 4 on Page 6 of the current Office Action) and the handle is pivoted about the hinge pin.
Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
29.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Zannini et al. (DE 10114214 A1).  Kalesse et al. discloses the door handle module as applied to claims 1 and 3 in Paragraphs 10, 12, 20, and 22 above, but fails to specify that the sensor unit includes a fingerprint sensor that can identify at least two different fingers of the user.  Zannini et al. teaches the use of a fingerprint sensor or sensors to identify at least two different fingers of a user (Paragraphs 39 and 40 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the sensor unit of Kalesse et al. include a fingerprint sensor, since a fingerprint sensor is a known means for detecting a user intending to actuate a device, and would enhance the security of the device of Kalesse et al.
30.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Ieda et al. (US-7819442).  Kalesse et al. discloses the door handle module as applied to claim 1 in Paragraphs 10 and 20 above, but fails to disclose a display element configured to illuminate the door handle cup and/or the shell, at least in portions.  Ieda et al. teaches a door handle module (Figure 2) having a display element 4 configured to illuminate a door handle cup (space between the handle 2 and the vehicle door 6, Figure 4) and/or a shell (outer skin of the vehicle door 2), at least in portions (Col. 6, line 62 – Col. 7, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a display element in order to indicate to a user the state of the latch (Col. 9, lines 25-43 of Ieda et al.).
31.	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Banter et al. (US Pub. No. 2014/0316612).  Kalesse et al. discloses the door handle module as applied to claim 1 in Paragraphs 10 and 20 above, but fails to disclose a power connection for supplying the latch with electrical power from outside the vehicle.  Banter et al. teaches a door handle module (Figure 4) having a power connection 30b for supplying a latch (power locks in Figure 2) with electrical power from outside a vehicle (Paragraph 34). Banter et al. also teaches that the power connection faces out of a door handle cup (see Figure 4 below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a power connection for supplying the latch with electrical power outside of the vehicle in case the original power source to the latch is drained, allowing a user to still actuate the latch (Paragraphs 22, 23, and 34 of Banter et al.).

    PNG
    media_image2.png
    503
    575
    media_image2.png
    Greyscale

32.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the alternative interpretation of Kalesse et al. (DE 102006027473 A1) in view of Dault (US-5560659).  Kalesse et al. discloses the door handle module as applied to claim 1 in Paragraph 20 above, with the handle being pivotably mounted about a pin (inherent pin structure at pivot point 10, Figure 3) for a mechanical operation of the handle by the user and for return to an original position (Figure 3).  Kalesse et al. fails to disclose that the handle is spring-mounted for its pivotal movement about the pin such that the handle is moved automatically back to the original position following the mechanical operation of the handle by the user.  Dault teaches a handle 30a, 30b, 30c that is pivotably spring-mounted (spring 44) about a pin 36, such that the handle is moved automatically back to an original position (Figure 3) following a mechanical operation of the handle by a user (Figure 5 and Col. 5, lines 30-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a spring to cause the handle of Kalesse et al. to move back to its original position after the handle is mechanically operated by a user such that the user does not have to force the handle back the original position, thereby, reducing the actions required by the user.
33.	Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Lesueur et al. (US Pub. No. 2013/0170241).  Kalesse et al. discloses the door handle module as applied to claim 1 in Paragraphs 10 and 20 above, but fails to disclose a receptacle for a locking cylinder arranged on the handle support, the locking cylinder being arranged in the receptacle such that at least the locking cylinder is concealed by the shell and/or the handle, at least in portions.  Lesueur et al. teaches a door handle module having a receptacle (portion of support 30 for locking cylinder 28, Figures 3 and 4) for a locking cylinder 28 arranged on a handle support 30, the locking cylinder being arranged in the receptacle such that at least the locking cylinder is concealed by a shell (shell having faces 8 and 10, Figures 1-3) and/or a handle (concealed by portion of the handle 4, Figures 1 and 2), at least in portions.  Lesueur et al. further teaches that the locking cylinder and receptacle are arranged in a door handle cup (cup creating cavity 20, Figures 3, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a locking cylinder and receptacle for the locking cylinder so as to provide an emergency backup means for operating the latch (Paragraphs 50 and 51 of Lesueur et al.).
34.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Keyes et al. (GB 2361675 A).  
35.	In regards to claim 10, Kalesse et al. discloses the door handle module as applied to claim 1 in Paragraphs 10 and 20 above, with the handle of Kalesse et al. being capable of moving in a first operating direction to open the latch (direction of movement when pulled, Paragraphs 6, 27, and 32 of the Computer Generated Translation) and moving in a second opposing operating direction (direction of movement when pushed, Paragraphs 6, 27, and 32).  Kalesse et al. fails to disclose that the latch is closed when the handle moves in the second opposing operating direction.  Keyes et al. teaches a handle 26 that is movable in a first operating direction to position C in Figure 1 to open or unlatch a latch (Page 3, lines 1-3) and is movable in a second opposing operating direction to position D to close or latch the latch (Page 3, lines 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to cause the latch to close or latch when the handle of Kalesse et al. is moved in the second opposing operating direction in order to enhance the ease in which a user can lock and unlock or close and open the latch.
36.	In regards to claim 11, Kalesse et al. disclose that the first operating direction is directed orthogonally away from the shell, and the second opposing operating direction is directed toward the shell (operating directions shown by arrows 33 in Figure 2b, Paragraphs 6, 27, and 32 of the Computer Generated Translation).  Kalesse et al. in view of Keyes et al. does not specify that a force on the handle during an accident can cause the handle to move in the second opposing operating direction, however, it is known in the art that forces during an accident or collision can occur in a direction toward the movable part or door, which could cause the handle to move in the second opposing operating direction (see example of the direction of collision force in Dault US-5560569).  The handle of Kalesse et al. is capable of being moved in the second opposing operating direction by collision forces during an accident.
Response to Arguments
37.	In regards to applicant’s remarks concerning the amendments to claim 1 and the Kalesse et al. reference, applicant is referred to the new interpretations of the Kalesse et al. reference applied to claim 1 in Paragraphs 10 and 20 of the current Office Action.
39.	In light of applicant’s amendments to the specification, the drawing objections set forth in the previous Office Action are withdrawn.
38.	In light of applicant’s amendments to the claims and remarks, the claim objections and rejections of claims 1-18 under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  The examiner would like to note that claim 10 was examined as written.  In light of applicant’s further amendments to claim 1, a new rejection of claim 1 under 35 U.S.C. 112(b) is set forth in the current Office Action.
Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675   
July 14, 2022